677 S.E.2d 164 (2009)
STATE of North Carolina
v.
Bridgette Leigh MABRY.
No. 126P09.
Supreme Court of North Carolina.
April 30, 2009.
Daniel Pollitt, Assistant Appellate Defender, for Mabry.
Amy C. Kunstling, Assistant Attorney General, John Snyder, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 24th day of March 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*165 "Denied by order of the Court in conference, this the 30th day of April 2009."